Title: Thomas Jefferson to Eli Alexander, 12 February 1810
From: Jefferson, Thomas
To: Alexander, Eli


          
            Sir
             
                     Monticello 
                     Feb. 12. 10
          
          
		  
		  Mr Randolph will ride with you any day you please to the lands on Lego, & confer on the accomodation you propose. any thing which he thinks I might agree to without too much injury, I shall willingly agree to.
          In order to furnish you with proper evidence of the grounds which on Saturday last I agreed you should clear, I observe that the opening of the Upperfield over the road at Shadwell has been extended across the Shadwell line Northwardly into Lego, in a long, narrow and crooked opening, following chiefly the side of the hill on the West side of the Shadwell branch. it is on the West side of this opening,
                  
                  contiguous to it, and abreast all along the further part of the opening that you proposed & I have consented to your making a clearing this year. 
		  
			 it is believed
			 that the
			 legislature rose on Thursday last, & consequently that Capt Meriwether is by this time at home. I am
			 Sir
          
            Your humble servt
            
                  Th: Jefferson
          
        